EXAMINER’S COMMENT
Drawings
Replacement drawings were received on March 7, 2022.  These drawings are approved.

Specification
	The amendments to the specification received on March 7, 2022 are approved.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, Applicant’s arguments filed March 7, 2022, see pages 9-11, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, all the limitations of amended independent claim 1.
Specifically, US 2019/0048800 (Patil) discloses the limitations of claim 1, as set forth on page 4 of the non-final rejection mailed December 7, 2021, but fails to disclose the first tapered splines (80) having decreasing thicknesses toward the rear end of the tube yoke (64) and the second tapered splines (82) having decreasing thicknesses toward the front end of the main tube (74). Patil instead discloses the first and second tapered splines increasing in thickness toward their respective ends, forming ramped portions (80b, 82b). This ramped shape allows for engagement in only one direction (see paragraph [0030]) in order to compensate for a reverse torque (see paragraph [0041]). As such, one of ordinary skill in the art would not have been motivated to modify the first tapered splines having decreasing thicknesses toward the rear end of the tube yoke and the second tapered splines having decreasing thicknesses toward the front end of the main tube, as such a modification would destroy the intended ramped shape of the splines, and thus the intended interaction of the splines, of Patil. 
Regarding claims 11 and 12, the claims are allowed for the reasons set forth regarding claim 3 on pages 7 and 8 of the non-final rejection mailed December 7, 2021.
Regarding claim 13, the claims are allowed for the reasons set forth regarding claim 5 on page 8 of the non-final rejection mailed December 7, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        April 22, 2022